Title: To James Madison from William Eaton, 27 November 1805 (Abstract)
From: Eaton, William
To: Madison, James


          § From William Eaton. 27 November 1805, Washington City. “Permit me to request that my unsettled acounts, long since submitted for decision, may be reviewed; compared with facts; and admitted or rejected. In case I should again be obliged to apply to Congress, I believe it would now be no difficult matter to convince that body that, if my arrangements, out of which some of the most considerable items have arisen and which were inconsiderately and hastily rejected by Captain Murray, had been properly respected, we should have saved the United States four or five millions of dollars. I believe it will be no difficult task to show them that I have consumed eight years of my life and embarked all the property I possessed or have acquired in establishing the point that Our relations with Barbary may be maintained without the humiliation of tribute; and that, in doing this, I have made no cession of their honor nor their interests which my efforts could resist. I hope the Government are already convinced of the truth of these facts.
          “The Committee of Claims have, nearly two years ago, plainly expressed their opinion by a report to the house that a competence exists in the ordinary authorities to adjust and settle my claims. It would be peculiarly gratifying to me if they may be there adjusted & settled—and with as little delay as possible. It would be injurious to me to be obliged to pass the winter at the capital—My finances are low—And I am extremely desirous of returning to domestic life.
          “I have received a formal letter from the Chevalier, Don Antonio Porcile, stating that he had been released from my claim against him by an act of the Government. It is certain that the only surety I held for his fidelity and such as the usage of the country where the debt was contracted admitted, has been set at liberty in conformity to instructions from the Department of state.
          “I expressed my wish to the acting Commodore Rodgers when in Tunis Bay, that the brig Franklin or one of the other homeward bound vessels might be permitted to touch at Cagliari with me to renew this claim but he could not reconcile the indulgence to his sense of duty: consequently my tour to the Mediterranean has afforded me no opportunity to prosecute my claim at the Court of Sardinia. I therefore desire to transfer this claim to Government, together with the document I hold in support of it.”
        